DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.
Status of Claims 
Claims 1 & 3-15 of U.S. Application No. 15/986360 filed on 02/15/2022 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed02/15/2022. Claims 1 is presently amended, and claim 2 is cancelled. Claims 1, & 3-15 are presently pending and are presented for examination.
Response to Arguments
In regards to the previous rejections under 35 U.S.C. § 112(a): Applicant’s arguments, see page 6 of the Remarks, filed 02/15/2022, with respect to the 112a rejection have been fully considered and are persuasive. Therefore, the previous 35 USC § 112(a) rejection is withdrawn.

In regards to the previous rejections under 35 U.S.C. § 112(b): the amendments to the claims overcome the previous 35 USC § 112(b) rejection. Therefore, the previous 35 USC § 112(b) rejection is withdrawn.

In regards to the previous rejection under 35 U.S.C. § 103: Applicants arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references being used for the argued limitation(s) in the current rejection.  A new grounds of rejection is made in view of US 2011/0178811A1 (“Sheridan”), in view of  US 2012/0197690A1 (“Agulnek”).

Claim Objections
Claim 1 is objected to because of the following informalities:  “A system for providing information to connected drivers,” should be changed to --A system for providing information to associated connected drivers--.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  “at least one mobile computing device from said plurality of mobile computing devices in use by each of the connected drivers from said plurality of drivers” should be changed to --at least one mobile computing device from said plurality of mobile computing devices in use by each of the associated connected drivers from said plurality of drivers --.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  “at least one mobile geo-fence for each of the connected driver of said plurality of drivers” should be changed to --at least one mobile geo-fence for each of the associated connected driver of said plurality of drivers--.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  “said distance or distances based on the form or type of a location or locations of interest, the preferences of the driver with regard to the location of interest, the time, and the location of the driver or vehicle....” should be changed to -- said distance or distances based on the form or type of a location or locations of interest, the preferences of the associated connected driver with regard to the location of interest, the time, and the location of the associated connected driver or vehicle....--.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  “wherein the predetermined distance is the outer perimeter of said at least one geo-fence moving with the associated connected driver” should be changed to -- wherein the predetermined distance is the outer perimeter of said at least one mobile geo-fence moving with the associated connected driver --.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  “location of the connected driver or vehicle” should be changed to -- location of the associated connected driver or vehicle --.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  “distances from the associated connected driver” should be changed to -- distances from an associated connected driver --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 & 3-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the form".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the preferences".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the time".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 & 3-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, 
Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claims 1 recites a plurality of vehicles for use by a plurality of drivers, as drafted, is a system that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. The claim is practically able to be performed in the mind. For example, but for the “A system, a plurality of computer devices, one or more central servers in electronic communication with said plurality of mobile computer devices, one or more central servers comprising one or more microprocessors” language, “a plurality of vehicles for use by a plurality of drivers” in the context of this claim encompasses the user having a vehicle. 

Likewise, the limitation at a time of determination, identify when a vehicle from said plurality of vehicles is within a predetermined distance from a location of interest, wherein the predetermined distance is the outer perimeter of said at least one geo-fence moving with the associated connected driver, is a system that, under its broadest reasonable interpretation, covers 


Likewise, the limitation determine whether the location of interest has an offering that is contextually appropriate to be electronically communicated to the connected driver of said vehicle, where contextual appropriateness is based upon two or more of the following factors, location of the connected driver or vehicle, location of the location of interest, driver preference information, driver actions within a pre-determined period of time prior to the time of determination, and information about the particular trip, and communicate a contextually appropriate offering to the connected driver, is a system that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “A system, a plurality of computer devices, one or more central servers in electronic communication with said plurality of mobile computer 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using “A system, a plurality of computer devices, one or more central servers in electronic communication with said plurality of mobile computer devices, one or more central servers comprising one or more microprocessors,”. The devices are recited at a high-level of generality (i.e., system configured to receive a discount at a restaurant while driving next to the restaurant) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed 


Similarly for claim 3, wherein the distance of a point on the outer perimeter from the associated connected driver is fixed, is a system that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the distance of a point on the outer perimeter from the associated connected driver is fixed” in the context of this claim encompasses the user to make the car that he travels in as the distance from the hood to the trunk as the perimeter. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., system configured to receive a discount at a restaurant while driving next to the restaurant) such that it amounts no more than mere instructions to apply the 


Likewise for claim 4, wherein the distance of a point on the perimeter from the connected driver is variable, is a system, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the distance of a point on the perimeter from the connected driver is variable” in the context of this claim encompasses the user changing the perimeter from the vehicle to himself when walking around as the perimeter. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., system configured to receive a discount at a restaurant while driving next to the restaurant) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful 


Also for claim 5, wherein the distance is variable based at least in part on a direction of travel of the connected driver, is a system that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the distance is variable based at least in part on a direction of travel of the connected driver” in the context of this claim the user changing the perimeter when switching from the car to himself when parking and walking to the restaurant. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., system configured to receive a discount at a restaurant while driving next to the restaurant) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.


Equally for claim 6 wherein the information about the particular trip comprises at least a time for a first appointment, and communicating the offering to the connected driver if the system determines that the connected driver can travel to the location of interest and subsequently proceed to the first appointment without delaying the time for the first appointment, is a system that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the information about the particular trip comprises at least a time for a first appointment, and communicating the offering to the connected driver if the system determines that the connected driver can travel to the location of interest and subsequently proceed to the first appointment without delaying the time for the first appointment” in the context of this claim encompasses the user having a reservation and receiving the discount through the reservation and go to their appointment. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., system configured to receive a discount at a restaurant while driving next to the restaurant) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful 


Similarly for claim 7, wherein the location of interest is a business, is a system that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the location of interest is a business” in the context of this claim encompasses that the location is a restaurant. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., system configured to receive a discount at a restaurant while driving next to the restaurant) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.


 If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., system configured to receive a discount at a restaurant while driving next to the restaurant) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.


Likewise for claim 9, wherein driver preference information comprises purchase history at a particular business, is a system, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., system configured to receive a discount at a restaurant while driving next to the restaurant) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.


Also for claim 10, wherein driver preferences information comprises a history of purchases of at least one good or service, is a system that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein driver preferences information comprises a history of purchases of at least one good or service” in the context of this claim encompasses the user having receipts and using his credit card to make his purchases. If a claim limitation, under 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., system configured to receive a discount at a restaurant while driving next to the restaurant) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.


Equally for claim 11 wherein said driver actions comprise a purchase of a good or service within a pre-determined period of time prior to the time of determination, is a system that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein said driver actions comprise a purchase of a good or service within a pre-determined period of time prior to the time of determination” in the context of this claim encompasses the user making a purchase when seeing the restaurant. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., system configured to receive a discount at a restaurant while driving next to the restaurant) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.


Similarly for claim 12, receive an indication of acceptance by the connected driver of the offering, communicate the indication of acceptance of the offering to the location of interest, and provide directions to the location of interest to the connected driver, is a system that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “receive an indication of acceptance by the connected driver of the offering, communicate the indication of acceptance of the offering to the location of interest, and provide directions to the location of interest to the connected driver” in the context of this claim encompasses the user receiving the discount and seeing the address on the discount of the restaurant and go use the discount at the place of business. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., system configured to receive a discount at a restaurant while driving next to the restaurant) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.


Also for claim 13, wherein the communication of the acceptance includes details for a particular order of at least one good or service from the location of interest, is a system that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the communication of the acceptance includes details for a particular order of at least one good or service from the location of interest” in the context of this claim encompasses the user making a reservation and using the discount at a restaurant. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.



Equally for claim 14, wherein the at least one good or service is ready for delivery to the connected driver when the connected driver arrives as the location of interest, is a system that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the at least one good or service is ready for delivery to the connected driver when the connected driver arrives as the location of interest” in the context of this claim encompasses the user picking up his order of food he reserved. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are 


Similarly for claim 15, wherein contextual appropriateness also is based upon consumer drive-time ecommerce activity and trends according to an analytic and predictive model based in part on acceptance and purchase data from said plurality of drivers, is a system that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein contextual appropriateness also is based upon consumer drive-time ecommerce activity and trends according to an analytic and predictive model based in part on acceptance and purchase data from said plurality of drivers” in the context of this claim encompasses a model that helps the workers pass out flyers for discounts based on the acceptance from the potential customers. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-7 & 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0178811A1 (“Sheridan”), in view of  US 2012/0197690A1 (“Agulnek”).
As per claim 1 Sheridan discloses
A system for providing information to connected drivers, comprising: 
a plurality of vehicles for use by a plurality of drivers (see at least Sheridan, para. [0031]: In a further example, the first device 102 can be of any of a variety of mobile devices, such as a cellular phone, personal digital assistant, a notebook computer, automotive telematic navigation system, or other multi-functional mobile communication or entertainment device. The first device 102 can be a standalone device, or can be incorporated with a vehicle, for example a car, truck, bus, or train. The first device 102 can couple to the communication path 104 to communicate with the second device 106. & para. [0034]: The second device 106 can be centralized in a single computer room, distributed across different rooms, distributed across different geographical locations, embedded within a telecommunications network. The second device 106 can have a means for coupling with the communication path 104 to communicate with the first device 102. The second device 106 can also be a client type device as described for the first device 102.) ;
a plurality of mobile computing devices, at least one mobile computing device from said plurality of mobile computing devices in use by each driver from said plurality of drivers (see at least Sheridan, para. [0031]: In a further example, the first device 102 can be of any of a variety of mobile devices, such as a cellular phone, personal digital assistant, a notebook computer, automotive telematic navigation system, or other multi-functional mobile communication or entertainment device. The first device 102 can be a standalone device, or can be incorporated with a vehicle, for example a car, truck, bus, or train. The first device 102 can couple to the communication path 104 to communicate with the second device 106.); 
at least one mobile geo-fence for each of the connected drivers of said plurality of drivers (see at least Sheridan, para. [0040]: Referring now to FIG. 2, therein is shown a first example of a display interface 202 of the first device 102. The display interface 202 can show a current location 210 of the navigation system 100 of FIG. 1 with a user search geofence 212 and a user detection geofence 214.), 
said at least one mobile geo-fence with an outer perimeter defined as a distance or distances from the associated connected driver (see at least Sheridan, para. [0043]: The user search geofence 212 represents a target search area associated with the current location 210 where the user can search for desired businesses. The shape of the user search geofence 212 can be defined by a system default, a user preference, a context-specific shape based on current conditions, or any combination thereof. The user search geofence 212 can be represented by a particular shape including a polygon, circle or other shape.), 
(see at least Sheridan, para. [0046-0047]: In the context where the user is driving along a freeway at sixty miles per hour, the size of the user search geofence 212 can be a rectangle one mile wide and sixty miles long. This can allow the navigation system 100 to use a defined area that is within a one hour travel time of the current location 210. In another example, in a context where the user is searching for a restaurant at lunchtime and driving at thirty miles an hour, the user search geofence 212 can target a circular area with a radius often miles to allow the user to find a nearby restaurant in time for lunch. The user detection geofence 214 represents a detection area or buffer Zone around the current location 210 that is monitored to detect when the first business 220 has been reached. The shape and size of the user detection geofence 214 can be defined by a system default, a user preference, a context-specific setting, or a combination thereof. For example, the user detection geofence 214 can be a circular area with a radius of fifty feet. If the navigation system 100 can detect that the location associated with the first business 220 is within fifty feet, then the navigation system 100 has arrived at the first business 220.), 
the preferences of the driver with regards to the location of interest (see at least Sheridan, para. [0043]: The user search geofence 212 represents a target search area associated with the current location 210 where the user can search for desired businesses. The shape of the user search geofence 212 can be defined by a system default, a user preference, a context-specific shape based on current conditions, or any combination thereof. The user search geofence 212 can be represented by a particular shape including a polygon, circle or other shape.), 
(see at least Sheridan, para. [0045]: The size of the user search geofence 212 can be defined by a system default, a user preference, the type of search being performed, a context specific size, or any combination thereof. For example, the size of the user search geofence 212 can be determined by the area that can be reached in a predetermined time. The predetermined time is Some time set as a system default time or a time set by the user. The predetermined time can represent a threshold of time based on travel speed to search for a business from the current location 210. For example, the predetermined time can be set by the user and be set to a value such as “5 minutes' or “30 minutes.), and 
the location of the driver or vehicle (see at least Sheridan, para. [0046-0047]: In another example, in a context where the user is searching for a restaurant at lunchtime and driving at thirty miles an hour, the user search geofence 212 can target a circular area with a radius often miles to allow the user to find a nearby restaurant in time for lunch. The user detection geofence 214 represents a detection area or buffer Zone around the current location 210 that is monitored to detect when the first business 220 has been reached. The shape and size of the user detection geofence 214 can be defined by a system default, a user preference, a context-specific setting, or a combination thereof. For example, the user detection geofence 214 can be a circular area with a radius of fifty feet. If the navigation system 100 can detect that the location associated with the first business 220 is within fifty feet, then the navigation system 100 has arrived at the first business 220.), 
wherein said at least one mobile geo-fence moves with the associated connected driver during a particular trip (see at least Sheridan, para. [0046]: In the context where the user is driving along a freeway at sixty miles per hour, the size of the user search geofence 212 can be a rectangle one mile wide and sixty miles long. This can allow the navigation system 100 to use a defined area that is within a one hour travel time of the current location 210. In another example, in a context where the user is searching for a restaurant at lunchtime and driving at thirty miles an hour, the user search geofence 212 can target a circular area with a radius often miles to allow the user to find a nearby restaurant in time for lunch.);
at a time of determination, identify when a vehicle from said plurality of vehicles is within a predetermined distance from a location of interest (see at least Sheridan, para. [0047]: The user detection geofence 214 represents a detection area or buffer Zone around the current location 210 that is monitored to detect when the first business 220 has been reached. The shape and size of the user detection geofence 214 can be defined by a system default, a user preference, a context-specific setting, or a combination thereof. For example, the user detection geofence 214 can be a circular area with a radius of fifty feet. If the navigation system 100 can detect that the location associated with the first business 220 is within fifty feet, then the navigation system 100 has arrived at the first business 220.); 
wherein the predetermined distance is the outer perimeter of said at least one geo-fence moving with the associated connected driver (see at least Sheridan, para. [0045-0046]: The size of the user search geofence 212 can be defined by a system default, a user preference, the type of search being performed, a context specific size, or any combination thereof. For example, the size of the user search geofence 212 can be determined by the area that can be reached in a predetermined time. The predetermined time is some time set as a system default time or a time set by the user. The predetermined time can represent a threshold of time based on travel speed to search for a business from the current location 210. For example, the predetermined time can be set by the user and be set to a value such as “5 minutes” or “30 minutes”. In the context where the user is driving along a freeway at sixty miles per hour, the size of the user search geofence 212 can be a rectangle one mile wide and sixty miles long. This can allow the navigation system 100 to use a defined area that is within a one hour travel time of the current location 210. );
determine whether the location of interest has an offering that is contextually appropriate to be electronically communicated to the connected driver of said vehicle, where contextual appropriateness is based upon two or more of the following factors (see at least Sheridan, para. [0144-0145]: The business message geofence 224 can be calculated based on the target location 924 in the first message 226. For example, in the situation where the first business 220 wants to modify and broadcast the first message 226 with a lunch-time offer to nearby users, the broadcast target area can be defined as a circular area with a radius often miles centered on the target location 924. This can represent the area within a reasonable lunchtime driving distance of the first business 220. 0145 The first message 226 can be modified based on the distance between the current location 210 and the target location 924 to increase the desirability of the first message 226. The first message 226 can be modified by including additional information emphasizing the distance to the target location 924, the ease of navigation to the target location 924, the opportunity for quick access to the target location 924, or any combination thereof.): 
location of the connected driver or vehicle (see at least Sheridan, para. [0142]: In another example of delivering the first message 226, the navigation system 900 can deliver the first message 226 where the current location 210 is at or within the business message geofence 224. The navigation system 900 can calculate the business message geofence 224 around the first business 220 based on the target location 924. This can rep resent the situation where the first business 220 wants to broadcast the first message 226 to users in a broadcast target area. para. [0145]: The first message 226 can be modified based on the distance between the current location 210 and the target location 924 to increase the desirability of the first message 226. The first message 226 can be modified by including additional information emphasizing the distance to the target location 924, the ease of navigation to the target location 924, the opportunity for quick access to the target location 924, or any combination thereof.); 
location of the location of interest (see at least Sheridan, para. [0142]: In another example of delivering the first message 226, the navigation system 900 can deliver the first message 226 where the current location 210 is at or within the business message geofence 224. The navigation system 900 can calculate the business message geofence 224 around the first business 220 based on the target location 924. This can rep resent the situation where the first business 220 wants to broadcast the first message 226 to users in a broadcast target area. para. [0145]: The first message 226 can be modified based on the distance between the current location 210 and the target location 924 to increase the desirability of the first message 226. The first message 226 can be modified by including additional information emphasizing the distance to the target location 924, the ease of navigation to the target location 924, the opportunity for quick access to the target location 924, or any combination thereof.); 
driver preference information (see at least Sheridan, para. [0043]: The user search geofence 212 represents a target search area associated with the current location 210 where the user can search for desired businesses. The shape of the user search geofence 212 can be defined by a system default, a user preference, a context-specific shape based on current conditions, or any combination thereof. The user search geofence 212 can be represented by a particular shape including a polygon, circle or other shape.); 
driver actions within a pre-determined period of time prior to the time of determination; and 

communicate a contextually appropriate offering to the connected driver (see at least Sheridan, para. [0144]: The business message geofence 224 can be calculated based on the target location 924 in the first message 226. For example, in the situation where the first business 220 wants to modify and broadcast the first message 226 with a lunch-time offer to nearby users, the broadcast target area can be defined as a circular area with a radius often miles centered on the target location 924. This can represent the area within a reasonable lunchtime driving distance of the first business 220.).
Sheridan does not explicitly disclose
one or more central servers in electronic communication with said plurality of mobile computing devices, said one or more central servers comprising one or more microprocessors.
Agulnek teaches
one or more central servers in electronic communication with said plurality of mobile computing devices, said one or more central servers comprising one or more microprocessors (see at least Agulnek, para. [0018]-[0019]: The advertising provider 110 transmits data indicating advertisements for points of interests, such as businesses and facilities including retail stores, restaurants, entertainment facilities, and so on, located in the region 100 or for services that are available in the region 100, Sometimes referred to as advertising messages ("advertising messages' herein after). The mobile devices 130 that receive the advertising messages may include various different computing platforms. The advertising provider 110 includes at least a server 112, a geographic database 114 and an advertisement database 116.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheridan to incorporate the teaching of one or Agulnek in order to provide advertisements that are tailored for the user (see at least Agulnek, para. [0004]).

As per claim 3 Sheridan discloses
wherein the distance of a point on the outer perimeter from the associated connected driver is fixed (see at least Sheridan, para. [0046-0047]: In the context where the user is driving along a freeway at sixty miles per hour, the size of the user search geofence 212 can be a rectangle one mile wide and sixty miles long. This can allow the navigation system 100 to use a defined area that is within a one hour travel time of the current location 210. In another example, in a context where the user is searching for a restaurant at lunchtime and driving at thirty miles an hour, the user search geofence 212 can target a circular area with a radius often miles to allow the user to find a nearby restaurant in time for lunch. The user detection geofence 214 represents a detection area or buffer Zone around the current location 210 that is monitored to detect when the first business 220 has been reached. The shape and size of the user detection geofence 214 can be defined by a system default, a user preference, a context-specific setting, or a combination thereof. For example, the user detection geofence 214 can be a circular area with a radius of fifty feet. If the navigation system 100 can detect that the location associated with the first business 220 is within fifty feet, then the navigation system 100 has arrived at the first business 220.).

As per claim 4 Sheridan discloses
(see at least Sheridan, para. [0046-0047]: In the context where the user is driving along a freeway at sixty miles per hour, the size of the user search geofence 212 can be a rectangle one mile wide and sixty miles long. This can allow the navigation system 100 to use a defined area that is within a one hour travel time of the current location 210. In another example, in a context where the user is searching for a restaurant at lunchtime and driving at thirty miles an hour, the user search geofence 212 can target a circular area with a radius often miles to allow the user to find a nearby restaurant in time for lunch. The user detection geofence 214 represents a detection area or buffer Zone around the current location 210 that is monitored to detect when the first business 220 has been reached. The shape and size of the user detection geofence 214 can be defined by a system default, a user preference, a context-specific setting, or a combination thereof. For example, the user detection geofence 214 can be a circular area with a radius of fifty feet. If the navigation system 100 can detect that the location associated with the first business 220 is within fifty feet, then the navigation system 100 has arrived at the first business 220.).

As per claim 5 Sheridan discloses
wherein the distance is variable based at least in part on a direction of travel of the connected driver (see at least Sheridan, para. [0046-0047]: In the context where the user is driving along a freeway at sixty miles per hour, the size of the user search geofence 212 can be a rectangle one mile wide and sixty miles long. This can allow the navigation system 100 to use a defined area that is within a one hour travel time of the current location 210. In another example, in a context where the user is searching for a restaurant at lunchtime and driving at thirty miles an hour, the user search geofence 212 can target a circular area with a radius often miles to allow the user to find a nearby restaurant in time for lunch. The user detection geofence 214 represents a detection area or buffer Zone around the current location 210 that is monitored to detect when the first business 220 has been reached. The shape and size of the user detection geofence 214 can be defined by a system default, a user preference, a context-specific setting, or a combination thereof. For example, the user detection geofence 214 can be a circular area with a radius of fifty feet. If the navigation system 100 can detect that the location associated with the first business 220 is within fifty feet, then the navigation system 100 has arrived at the first business 220.).

As per claim 6 Sheridan does not explicitly disclose
wherein the information about the particular trip comprises at least a time for a first appointment, and the system communicates the offering to the connected driver if the system determines that the connected driver can travel to the location of interest and subsequently proceed to the first appointment without delaying the time for the first appointment.
Agulnek teaches
wherein the information about the particular trip comprises at least a time for a first appointment, and the system communicates the offering to the connected driver if the system determines that the connected driver can travel to the location of interest and subsequently proceed to the first appointment without delaying the time for the first appointment (see at least Agulnek, para. [0060]: As she drives along her route, the advertising program 204 using her current position identifies an advertisement by the local coffee shop from the advertisement database 116. The transaction time for the visit to the coffee shop to purchase a cup of coffee is 4 minutes. Based on current traffic conditions, the advertising program determines the estimated arrival time at her office is 8:44 am for traveling from the current position of the mobile device to her office with a stop at the coffee shop to purchase a cup of coffee (current time of 8:20am, transaction time of 4 minutes and travel time of 20 minutes with the coffee shop as waypoint).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheridan to incorporate the teaching of wherein the information about the particular trip comprises at least a time for a first appointment, and the system communicates the offering to the connected driver if the system determines that the connected driver can travel to the location of interest and subsequently proceed to the first appointment without delaying the time for the first appointment of Agulnek in order to provide advertisements that are tailored for the user (see at least Agulnek, para. [0004]).

As per claim 7 Sheridan discloses
wherein the location of interest is a business (see at least Sheridan, para. [0144-0145]: The business message geofence 224 can be calculated based on the target location 924 in the first message 226. For example, in the situation where the first business 220 wants to modify and broadcast the first message 226 with a lunch-time offer to nearby users, the broadcast target area can be defined as a circular area with a radius often miles centered on the target location 924. This can represent the area within a reasonable lunchtime driving distance of the first business 220. 0145 The first message 226 can be modified based on the distance between the current location 210 and the target location 924 to increase the desirability of the first message 226. The first message 226 can be modified by including additional information emphasizing the distance to the target location 924, the ease of navigation to the target location 924, the opportunity for quick access to the target location 924, or any combination thereof.).

As per claim 11 Sheridan does not explicitly disclose
wherein said driver actions comprise a purchase of a good or service within a pre-determined period of time prior to the time of determination.
Agulnek teaches
wherein said driver actions comprise a purchase of a good or service within a pre-determined period of time prior to the time of determination (see at least Agulnek, para. [0044]: In one embodiment, the advertisement data 502 includes data representing a transaction time 502(5) to visit the point of interest to obtain the product or service offered by the point of interest. For example, the advertisement data 502 represents an advertising campaign for a coffee shop, and the time it would typically take for the recipient to obtain a cup of coffee upon entering the coffee shop is 4 minutes, so the transaction time is 4 minutes. & para. [0046]: The advertisement data 502 includes other data 502(7). Other data 502(7) may indicate to whom the advertising message should be delivered, such as every mobile device 130, only mobile devices 130 whose users meet defined demographic information, users with defined preferences, users with behavioral patterns, such as past transactions or interests in prior advertisements, and so on. Additionally, the other data 502(7) may include pricing information for the advertisement. For example, a banner advertisement may cost $0.01 to deliver as an advertising message, whereas a coupon may cost $0.10 to deliver as an advertising message.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheridan to incorporate the teaching of wherein Agulnek in order to provide advertisements that are tailored for the user (see at least Agulnek, para. [0004]).

As per claim 12 Sheridan does not explicitly disclose
wherein said one or more microprocessors are further programmed to:
receive an indication of acceptance by the connected driver of the offering;
communicate electronically the indication of acceptance of the offering to the location of
interest; and
provide directions to the location of interest to the connected driver.
Agulnek teaches
wherein said one or more microprocessors are further programmed to:
receive an indication of acceptance by the connected driver of the offering (see at least Agulnek, para. [0059]: For example, the end user may click to a landing page associated with the advertisement message, click to the coupon provided by the advertisement message, click to obtain a map displaying the point of interest associated with the advertisement message, click to call the point of interest associated with the advertisement message, click for directions to the point of interest associated with the advertisement message and/or click to obtain a website of the point of interest associated with the advertisement message.-);
communicate electronically the indication of acceptance of the offering to the location of
interest (see at least Agulnek, para. [0059]: click to call the point of interest associated with the advertisement message, click for directions to the point of interest associated with the advertisement message and/or click to obtain a website of the point of interest associated with the advertisement message.-); and
provide directions to the location of interest to the connected driver (see at least Agulnek, para. [0060]: As she drives along her route, the advertising program 204 using her current position identifies an advertisement by the local coffee shop from the advertisement database 116. The transaction time for the visit to the coffee shop to purchase a cup of coffee is 4 minutes. Based on current traffic conditions, the advertising program determines the estimated arrival time at her office is 8:44 am for traveling from the current position of the mobile device to her office with a stop at the coffee shop to purchase a cup of coffee (current time of 8:20am, transaction time of 4 minutes and travel time of 20 minutes with the coffee shop as waypoint).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheridan to incorporate the teaching of wherein said one or more microprocessors are further programmed to: receive an indication of acceptance by the connected driver of the offering; communicate electronically the indication of acceptance of the offering to the location of interest; and provide directions to the location of interest to the connected driver of Agulnek in order to provide advertisements that are tailored for the user (see at least Agulnek, para. [0004]).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan, in view of Agulnek, further in view of US 2017/0197617A1 (“Penilla”).
As per claim 8 Sheridan does not explicitly disclose
wherein driver preference information comprises membership in a business customer program.
However Penilla teaches
wherein driver preference information comprises membership in a business customer program (see at least Penilla, para. [0213]: In other embodiments, the patterns of use, interaction, preferences, inputs, memberships in loyalty programs, shopping history, prior use of discounts, and other information can be used to identify what type of contextually related information should be displayed to the user aced on the current state of the vehicle and the current state of the user and the geo-location of the vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheridan to incorporate the teaching of driver preference information comprises membership in a business customer program of Penilla in order to enhance communication and exchanging of information between connected vehicles (see at least Penilla, para. [0248]).

As per claim 9 Sheridan does not explicitly disclose
wherein driver preference information comprises purchase history at a particular business.
However Penilla teaches
wherein driver preference information comprises purchase history at a particular business. (see at least Penilla, para. [0222]: The coffee coupon is provided to the user because the coffee shop is located near the Chevron, and the user typically purchases coffee during this particular point in time and the coffee shop is next to the Chevron where the user will likely wish to purchase gas based on his ownership of loyalty cards for Chevron. As such, this information has been provided to the user at time when the user would want or need the information, which cuts down in screen clutter and also reduces distracted driving.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheridan to incorporate the teaching of driver preference information comprises purchase history at a particular business of Penilla in order to enhance communication and exchanging of information between connected vehicles (see at least Penilla, para. [0248]).

As per claim 10 Sheridan does not explicitly disclose
wherein driver preference information comprises a history of purchases of at least one good or service.
Penilla teaches
wherein driver preference information comprises a history of purchases of at least one good or service (see at least Penilla, para. [0213]: In other embodiments, the patterns of use, interaction, preferences, inputs, memberships in loyalty programs, shopping history, prior use of discounts, and other information can be used to identify what type of contextually related information should be displayed to the user aced on the current state of the vehicle and the current state of the user and the geo-location of the vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheridan to incorporate the teaching of driver preference information comprises a history of purchases of at least one good or service of Penilla in order to enhance communication and exchanging of information between connected vehicles (see at least Penilla, para. [0248]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan, in view of Agulnek, further in view of US 2014/0309864A1 (“Ricci”).
As per claim 13 Sheridan does not explicitly disclose
wherein the electronic communication of the acceptance includes details for a particular order of at least one good or service from the location of interest.
However Ricci teaches
wherein the electronic communication of the acceptance includes details for a particular order of at least one good or service from the location of interest (see at least Ricci, para. [0377]: Points of interest (waypoints) can also be stored with their geographic coordinates. For example, a point of interest may include speed cameras, fuel stations, public parking, and "parked here" (or "you parked here") information. The map database contents can be produced or updated by a server connected through a wireless system in communication with the Internet, even as the vehicle 104 is driven along existing streets, yielding an up-to-date map.  & para. [0816]: because parking space availability can change on a frequent basis, parking module 2340 can remain in communication with a plurality of parking servers 3604 and available parking space 3608D, and continuously update the lists of acceptable and/or available parking spaces, for example, on a regular or predetermined basis. In this manner, if one or more parking spaces 3608 become available, the parking module 2340 can update the lists and the user may select a new parking space.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheridan to incorporate the teaching of the electronic communication of the acceptance includes details for a particular order of at least one Ricci in order to provide an enhanced user experience making the vehicle more useful and more efficient (see at least Ricci, para. [0222]).

As per claim 14 Sheridan does not explicitly disclose
wherein the at least one good or service is ready for delivery to the connected driver when the connected driver arrives as the location of interest.
However Ricci teaches
wherein the at least one good or service is ready for delivery to the connected driver when the connected driver arrives as the location of interest (see at least Ricci, para. [0817]: Once a parking space has been selected, the navigation subsystem 336 can provide directions to the selected parking space. If the selected parking space can be reserved, the parking module 2340 can connect to server 3604 and/or the parking space 3608 to request the reservation of the selected parking space for future use. The parking module 2340 can forward vehicle identification information, such as type of vehicle, make of vehicle, license or registration number, and the like to the server 3604.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheridan to incorporate the teaching of wherein the at least one good or service is ready for delivery to the connected driver when the connected driver arrives as the location of interest of Ricci in order to provide an enhanced user experience making the vehicle more useful and more efficient (see at least Ricci, para. [0222]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sheridan, in view of Agulnek, further in view of US 2016/0180395A1 (“Rai”)
As per claim 15 Sheridan does not explicitly disclose
wherein contextual appropriateness also is based upon consumer drive-time ecommerce activity and trends according to an analytic and predictive model based in part on acceptance and purchase data from said plurality of drivers.
Agulnek teaches
wherein contextual appropriateness also is based upon consumer drive-time ecommerce activity and trends according to an analytic and predictive model based in part on acceptance and purchase data from said driver (see at least Agulnek, para. [0044]: In one embodiment, the advertisement data 502 includes data representing a transaction time 502(5) to visit the point of interest to obtain the product or service offered by the point of interest. For example, the advertisement data 502 represents an advertising campaign for a coffee shop, and the time it would typically take for the recipient to obtain a cup of coffee upon entering the coffee shop is 4 minutes, so the transaction time is 4 minutes. & para. [0046]: The advertisement data 502 includes other data 502(7). Other data 502(7) may indicate to whom the advertising message should be delivered, such as every mobile device 130, only mobile devices 130 whose users meet defined demographic information, users with defined preferences, users with behavioral patterns, such as past transactions or interests in prior advertisements, and so on. Additionally, the other data 502(7) may include pricing information for the advertisement. For example, a banner advertisement may cost $0.01 to deliver as an advertising message, whereas a coupon may cost $0.10 to deliver as an advertising message.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheridan to incorporate the teaching of wherein contextual appropriateness also is based upon consumer drive-time ecommerce activity and Agulnek in order to provide advertisements that are tailored for the user (see at least Agulnek, para. [0004]).
Rai teaches
said plurality of drivers (see at least Rai, para. [0017]- [0018]: example system 100 for generating wireless incentives for vehicle users. The system 100 includes a vehicle 103, a mobile computing device 188, a social network server 109, a calendar server 111, a second server 198, a cloud server 113, a condition message provider 101, and an offer fulfillment location device 107... The vehicle 103 and the mobile computing device 188 in FIG. 1 can be used by way of example. While FIG. 1 illustrates a single vehicle 103 and a single mobile computing device 188, the disclosure applies to a system architecture having one or more vehicles 103 and one or more mobile computing devices 188.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheridan to incorporate the teaching of said plurality of drivers of Rai in order for advertisers to efficiently target more users (see at least Rai, para. [0008]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668